Title: From George Washington to William Irvine, 5 June 1782
From: Washington, George
To: Irvine, William


                  
                     Sir
                     Head Quarters Newburgh June 5th
                     1782
                  
                  If you think that Lieut. Colo. Wuybert can be spared from your
                     Post I have no objection to your granting him leave of absence for such time as
                     you may think proper. I am Sir Your very humble Servant
                  
                     Go: Washington
                     
                  
               